PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,135,283
Issue Date: 2021 Oct 5
Application No. 15/774,465
Filing or 371(c) Date: 8 May 2018
Attorney Docket No. 24752-US-PCT 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(B) filed February 28, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by four hundred ninety-nine (499) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by four hundred ninety-nine (499) days is GRANTED. 

The $420.00 fee set forth in 37 CFR 1.18(e) has been charged to counsel’s deposit account as authorized in the petition.  

Patentee asserts that the 28-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of an amendment or other paper filed after a notice of allowance has been given of mailed, filed August 6, 2021 is incorrect, and that the period of reduction should be 63 days in connection with this paper.

Upon review, on June 4, 2021, a notice of allowance was mailed. On August 6, 2021, 63 days after the day after the date the notice of allowance was mailed, the amendment under 37 CFR 1.312 was filed. The amendment under 37 CFR 1.312 was not expressly requested by the Office. As such, the period of reduction should be 63 days rather than 28 days.1 The 28-day period of reduction has been removed and replaced with a 63-day period of reduction for applicant delay.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by four hundred ninety-nine (499) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction 




    
        
            
        
            
    

    
        1 See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (Jun. 16, 2020)